            Case 1:20-cv-03968-RA Document 7 Filed 08/07/20 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 8/7/2020

 PAMELA WILLIAMS, on behalf of herself
 and all others similarly situated,
                                                                   20-CV-3968 (RA)
                                 Plaintiff,
                                                                        ORDER
                         v.

 BLUE SKY CBD LLC,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         On July 13, 2020, Plaintiff filed an affidavit of service stating that Defendant was served

on June 12, 2020. Defendant’s answer was due on July 6, 2020. Defendant has not appeared,

answered, or otherwise responded to the Complaint. Defendant shall do so or seek an extension

by August 28, 2020. If Defendant fails to do so, and Plaintiff intends to move for default

judgment, it shall do so by September 11, 2020.

         Plaintiff shall serve a copy of this Order on Defendant by August 14, 2020 and promptly

file proof of such service on the docket.

SO ORDERED.
Dated:      August 7, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
